Case 7:18-cV-06743-VB Document 34 Filed 01/03/19 Page 1 of 1

FEERICK NUGENT MACCARTNEY§

ATTORN EYS AT LA\X/

ROCKLAND COUNTY OFFICE
96 SOUTH BROAD\X/AY
SOUTH NYACK, NEW YORK 10960

DONALD j FEERICK‘ JR. TEL. 843-353»2000 FAXi 845-353»2789

BRIAN D. NUGENT* 7 oRANGE couNTY 0FF!CE
J' DAVI D MACCARTN E\ v JR¢ 6 never sweet suits 202

MARY E' MARZOLLA* \vAsHiNoToNviLLE, uaw \'oai< 10992
__"“__ ('Nuz for survive u[` pupcis)

OF COUNSEL

DONALD J. ROSS

DA\/m J. REleci< www.fnmlawfirm.com

KEV!N F. HOBBS

]ENNIFER M. FEERICK
STEPHEN M. HONAN*+
ALAK SHAH*

PATRICK A. KNOWLES*
jOl~'lN 1l. KOLESAR lll
1’ATR1CK]. MC.GORMAN

’°‘LICENSED ALSO IN NE\‘V jERSEY
+l-lCENSElW ALSO lN CCVNNE(ITICU'I`

IVUCHAEL K' STANTON’ JR' All correspondence must be sent to Rockland Cozmey Office
January 3, 20l9
Via ECF Onlg

Judge Vincent L. Briccetti

United States Courthouse

300 Quarropas Street, Couitroom 630
White Plains, NY l060l

Re: Weissmandl v. The Countv of Rockland. et al.
SDNY Docl<et No. l8 cv-6743

Dear Judge Briccetti:

We respectfully submit this correspondence to request a three week adjournment of all pending
deadlines, including the Januaiy 4, 20l9 Joint Settlement Letter and the January 15, 20l 9 lnterrogatories,
due to our intention to voluntarily withdraw as counsel of record as set forth below. Defense counsel has
graciously consented to the requested adjournment

Without disclosing confidential client information, such application would be made on multiple
grounds pursuant to Local Rule l.4 and no-harm would be associated with a voluntary withdrawal at this
early stage since the primary attorney, Dennis E.A. Lynch, Esq., who handled the tile has left the firm and
that attorney or another may be available to the clients to assume the tile We have reached out to the
Plaintiffs in writing and via phone now that the primary attorney has left and have made Plaintit`fs hard
and electronic files available, but we have not heard back from them. Accordingly, we respectfully
request this adjournment to allow opportunity to confer with Plaintift`s (should they wish to confer with
our Oftice)_, to allow Plaiiitiffs the opportunity to meaningfully participate and proceed in this matter,
and/or permit an application to voluntarily withdraw as counsel.

No prior request for adjournment of these dates is reflected on the Docket. Thank you for Your
l-lonor’s consideration of our application

Respectfully submitted,

l\/lary E. Brady `Marzolla
cc: Bleakley, Platt & Schmidt, LLP (via ECF)
County of Rockland, Dept. of Law (via ECF)

